Exhibit 99.1 NEWS RELEASE 26 CONTACTS Media Investor Relations Angela Howland Blackwell: 585-678-7141 Patty Yahn-Urlaub: 585-678-7483 Cheryl Gossin: 585-678-7191 Bob Czudak: 585-678-7170 Constellation Brands Reports Third Quarter Fiscal 2013 Results · Achieves comparable basis diluted EPS of $0.63 and reported basis diluted EPS of $0.58 · Results include lower than expected tax rate · Updates fiscal 2013 outlook for tax rate benefits; expects comparable basis diluted EPS of $2.10 - $2.20 and reported basis diluted EPS of $1.97 - $2.07 · Reaffirms free cash flow target of $450 - $500 million for fiscal 2013 · Acquisition of remaining 50 percent interest in Crown Imports continues to be targeted to close first quarter calendar 2013 Third Quarter 2013 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ 9
